UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-149166 NEWCARDIO, INC. (Exact name of registrant as specified in its charter) Delaware 20-1826789 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 2350 Mission College Blvd., Suite 1175, Santa Clara CA 95054 (Address of principal executive offices) Registrant’s telephone number, including area code: (408) 516-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Shares Outstanding at November 15, 2010 Common Stock, $0.001 Par Value 1 NEWCARDIO, INC. NEWCARDIO, INC. INDEX PART I Financial Information Page Number Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December 31, 2009 3 Unaudited CondensedConsolidated Statements of Operations – Three and Nine Months Ended September 30, 2010 and September 30, 2009 and for the period September 7, 2004 (date of inception) to September 30, 2010 4 Unaudited CondensedConsolidated Statements of Stockholders (Deficit) Equity –Nine Months Ended September 30, 2010 5 Unaudited CondensedConsolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and September 30, 2009 and for the period September 7, 2004 (date of inception) to September 30, 2010 7 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 4. Controls and Procedures 38 PART II Other Information Item 1 Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Removed and Reserved 38 Item 5 Other Information 38 Item 6. Exhibits 39 SIGNATURES 41 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 PARTI. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS NEWCARDIO, INC (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Short term investment - Accounts receivable, trade - Prepaid expenses Prepaid commitment fees Total current assets Property, plant and equipment, net of accumulated depreciation of $138,231 and $79,041 as of September 30, 2010 andDecember 31, 2009, respectively Other assets: Patent costs, net - Deposits $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unearned revenue - Line of credit - Put liability - Total current liabilities Warrant liability Reset derivative - Total liabilities Preferred shares subject to liability conversion - Stockholders' deficit: Preferred stock, $0.001 par value; 1,000,000 shares authorized: Preferred stock Series B, $0.001 par value; 18,000 shares designated; 12,250 and 16,435 shares issued and outstanding as ofSeptember 30, 2010 and December 31, 2009, respectively 12 16 Preferred stock Series C, $0.001 par value; 7,000 shares designated; 2,920 and -0- shares issued and outstanding as of September 30, 2010 and December 31, 2009 , respectively 3 - Preferred stock Series D, $0.001 par value; 1,000 shares designated; no shares issued and outstanding as of September 30, 2010 and December 31, 2009 - - Common stock, $0.001 par value, 500,000,000 and 99,000,000 shares authorized as of September 30, 2010 and December 31, 2009, respectively; 29,871,857 and 24,290,279 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Stock subscription - Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) $ $ See the accompanying notes to these unaudited condensed consolidated financial statements 3 NEWCARDIO, INC (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS From September 7, 2004 Three months ended September 30, Nine months ended September 30, (date of inception) through September 30, 2010 Revenue $ $
